Exhibit 10.1 FORBEARANCE AND CONSENT AGREEMENT This FORBEARANCE AND CONSENT AGREEMENT, dated as of October 10, 2014 (this “ Agreement ”), is by and among Corinthian Colleges, Inc. (the “ Domestic Borrower ”), Everest Colleges Canada, Inc. (the “ Canadian Borrower ”; the Domestic Borrower and the Canadian Borrower are referred to herein collectively as the “ Borrowers ”), the Guarantors party hereto, the Lenders party hereto and Bank of America, N.A., as Domestic Administrative Agent (in such capacity, the “ Domestic Administrative Agent ”) and Canadian Agent (in such capacity, the “ Canadian Administrative Agent ”; the Domestic Administrative Agent and the Canadian Administrative Agent are referred to herein collectively as the “ Administrative Agents ”). Capitalized terms which are used in this Agreement without definition and which are defined in the Credit Agreement shall have the same meanings herein as in the Credit Agreement. R E C I T A L S : WHEREAS, the Borrowers, the lenders party thereto from time to time (the “ Lenders ”) and the Administrative Agents are parties to that certain Fourth Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS, the Borrowers have informed the Administrative Agents and the Lenders of the Events of Default arising under Section 8.01(a) of the Credit Agreement resulting from (a) the failure by the Borrowers to make a mandatory prepayment of the Loans and/or Cash Collateralize Acceptances and L/C Obligations on September 30, 2014 in the amount required pursuant to Section 2.07(c) of the Credit Agreement and (b) the failure by the Borrowers to repay the Loans and Cash Collateralize Acceptances and L/C Obligations in accordance with the requirements of Section 2.06(c) of the Credit Agreement (together, the “ Specified Defaults ”); WHEREAS, the Borrowers have requested that the Administrative Agents and the Lenders agree to temporarily forbear from the exercise of certain remedies available to them under the Credit Agreement with respect to the Specified Defaults (but not waive the Specified Defaults); WHEREAS, the Borrowers, the Lenders and the Administrative Agents have previously entered into that certain Consent Agreement, dated as of September 26, 2014 (the “ QuickStart Consent ”), and the Loan Parties intend to apply the cash proceeds received by the Loan Parties in connection with the QuickStart Sale (as defined in the QuickStart Consent) (the “ QuickStart Proceeds ”) to repay the Total Outstandings; WHEREAS, Corinthian Property Group, Inc. (“
